DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).
Claim 1 and claim 10 features “front view image”, “rear view image”, “left view image”, “right view image”, “first ratio”, “second ratio”, “six-division around view image”, “camera installation position”, and “camera installation angle”
Claim 3 and claim 12 feature “calibration plate”
Claim 5 and claim 14 feature “lengths of the left-front view image, the left-rear view image, the right-front view image and the rear-right view image
Claim 6 and claim 15 features “first angle of rotation of the left view image” and “second angle of rotation of the right view image”
Claim 7 and claim 16 features “lookup table” and “static six-division image”
Claim 8 and claim 17 features “first distance from a front edge of the vehicle to a left side mirror”, “second distance from the left side mirror to a rear edge of the vehicle”, “third distance from the front edge of the vehicle to a right side mirror”, and “fourth distance from the right side mirror to the rear edge of the vehicle”
Claim 9 and claim 18 features “first distance from a front edge of the vehicle to a drive”, “second distance from the driver to a rear edge of the vehicle”, “third distance from the front edge of the vehicle to the driver”, and “fourth distance from the driver to the rear edge of the vehicle”
	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next 

Specification
The disclosure is objected to because of the following informalities:
Pg. 3 line 21 “drive” should read “driver”
Pg. 5 line 8 “drive” should read “driver”
Pg. 10 line 15 “drive” should read “driver”
Pg. 14 line 1 “drive” should read “driver”
Pg. 14 line 21 “meters” should read “metes”
Appropriate correction is required.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:
Claim 9 line 3 and claim 18 line 3 “drive” should read “driver”
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 3 lines 2-3 “camera installation correction module”
Claim 4 lines 2-3, claim 5 lines 2-3, and claim 6 lines 2-3 “fisheye image correction module”
Claim 7 lines 2-3 “six-division image generation module”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3-4, 6, 12-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 3 and 12, the limitation “determining a camera installation position and a camera installation angle according to horizontal reference lines and radiation vertical reference lines in a calibration plate” is not enabled by the instant specification. Sections A1.1-A1.3 on Pg. 8-9 of the instant specification describe three conditions by which the actual installation positions of the claims 3 and 12 is not enabled.
Regarding claim 4 and 13, the limitation “causing radiation vertical reference lines in each picture to be presented in a straight line” is not enabled by the instant specification. Section A2.1 on pg. 9 of the instant specification describes performing fisheye image correction so that the radiation vertical reference lines in each claims 4 and 13 is not enabled.
Regarding claim 6 and 15, the limitation “performing a first angle of rotation of the left view image and a second angle of rotation of the right view image according to radiation vertical reference lines in a calibration plate” is not enabled by the instant specification. Aside from a restatement of the claim language, there is provided no detail or description as to how one of ordinary skill in the art would perform a first and second angle of rotation on the left view and right view image, respectively, according to vertical reference lines in a calibration plate. One of ordinary skill in the art would not be able to extrapolate the results of the claimed invention from the description provided, and a working example is not provided showing how one of ordinary skill in the art would perform the first and second angles of rotation of the left view and right view images, respectively, according to radiation vertical reference lines in a calibration plate. One of ordinary skill in the art would claims 6 and 15 is not enabled.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of claim 3 “camera installation correction module”, claims 4-6 “fisheye image correction module”, and claim 7 “six-division image generation module” invoke 35 U.S.C. 112(f), and the instant specification discloses the modules as part of a data processing device. However, the instant specification fails to disclose in sufficient detail the algorithm or instructions that would be used by the data processing device to perform the respective entire claimed functions. The instant specification merely restates the function associated with the means-plus-function limitations of claims 3-7 and fails to provide adequate written description of the means that accomplish the respective functions. See MPEP 2182.IV. Therefore, the claims fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The limitations of claim 3 “camera installation correction module”, claims 4-6 “fisheye image correction module”, and claim 7 “six-division image generation module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification does not provide any description of the algorithm or instructions that would be used by the data processing device structure to perform the claimed functions and only restates the function associated with the respective modules. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

EXAMINER NOTE: The appearance/display of a 360 degree/surround view image generated by processing and stitching together an image from each of a plurality of cameras is dependent upon the number of cameras used and the position of each camera. Dividing the camera image, then 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0324943 A1) in view of Fursich (US 2016/0148062 A1) and further in view of Wang et al. (US 2011/0106380 A1).
Regarding claim 1, Wu teaches “A six-division around view monitoring system for assisted driving, applies to a vehicle (Abstract, lines 1-9 teaches a driver-assistance apparatus that generates a synthetic image surrounding the vehicle), comprising: a plurality of image sensing components, respectively located at a front side, a rear side, a left side, and a right side of the vehicle, for respectively obtaining a front view image, a rear view image, a left view image and a right view image by capturing various angles of views around the vehicle (Par. [0034] lines 4-8 teaches cameras disposed in front, rear, left, and right positions on the vehicle for capturing images of perspective views of front, rear, left, and right sides of the vehicle); a data processing device, coupled to the plurality of image sensing components, for receiving the front view image, the rear view image, the left view image and the right view image (Par. [0007] lines 1-5 and 14-16 teaches the driver-assistance apparatus includes a processor, a storage device configured to store a plurality of modules, and a connection device configured to couple with the plurality of cameras disposed on the vehicle, where an image capturing module captures (receives) a plurality of images of a plurality of perspective views surrounding the vehicle by using the cameras), for dividing the left view image, and for dividing the right view image (Par. [0037] lines 1-6 teaches the fisheye calibration module may crop ; and a display device, coupled to the data processing device, for displaying the front view image, the rear view image, the left-front view image, the left-rear view image, the right-front view image and the right-rear view image on a single picture to form a six-division around view image (Abstract lines 7-15 teaches generating a synthetic image surrounding the vehicle according to the images of the perspective views and the top view, and the synthetic image is mapped and combined to a 3D model surrounding the vehicle which is provided (displayed) when backing up the vehicle; and Par. [0068] lines 15-16 teaches a display of the driving-assistance apparatus)”, however Wu does not explicitly teach dividing the left view image “into a left-front view image and a left-rear view image” using “a first ratio” and dividing a right view image “into a right-front view image and a right-rear view image” using “a second ratio”.
	From the same field of endeavor, Fursich teaches dividing the left view image “into a left-front view image and a left-rear view image” and dividing a right view image “into a right-front view image and a right-rear view image (Fig. 18 shows a stitched together top down surround view of a vehicle comprising a left-front image 15C, a right-front view image 15D, a left-rear view image 15E+15G, and a right-rear view image 15F+15H; Fig. 19 shows a vehicle with left side cameras 14C,14E,14G with viewing areas 15C,15E,15G, respectively, and right side cameras 14D,14F,14H with viewing areas 15D,15F,15H, 14E,14F having viewing areas 15E,15F and 15G,15H (from side view cameras 14G,14H) are combined in one camera at each side of the vehicle, which can be combined with side view fish eye cameras 14C,14D with viewing areas 15C,15D (i.e. left side cameras 14C,14E,14G and right side cameras 14D,14F,14H can be combined into a single left side camera and a single right side camera, respectively) for generating a virtual top down or surround image or view shown in Fig. 18 by stitching together the six camera images of the area of maximum resolution (implying the left and right side view images taken by the single left and right side view cameras, respectively, are divided into left-front view image 15C, left-rear view image 15E+15G and right-front view image 15D, right-rear view image 15F+15G, respectively, then processed for maximum resolution and stitched together to generate a surround view image))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wu to incorporate the teachings of Fursich to divide the left and right view images taught by Wu into a left-front view image, left-rear view image and a right-front view image, right-rear view image, respectively, as taught by Fursich.
	The motivation for doing so would be to use a combination of views that include the legally required mirror views and the blind spot views at the sides of the vehicle (Fursich, Par. [0044] lines 1-4).
a first ratio” and dividing a right view image using “a second ratio”.
	From the same field of endeavor, Wang teaches dividing the left view image using “a first ratio” and dividing a right view image using “a second ratio (Fig. 3 steps S160-S170 and Par. [0110] lines 1-6 teaches determining a synthesizing ratio for the display sections (i.e. divided front and rear view sections) of the left view image and of the right view image)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wu and Fursich to incorporate the teachings of Wang to divide the left and right view images taught by the combination of Wu and Fursich into sections using a ratio as taught by Wang.
	The motivation for doing so would be to assist parking of the vehicle (Wang, Abstract lines 6-7).
Regarding claim 2, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 1 above, and further teaches “wherein each of the plurality of image sensing components is a fisheye lens (Wu, Par. [0036] lines 1-2 teaches the cameras use a fisheye lens)”.
Regarding claim 4, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 1 above, and further teaches “wherein the data processing device further comprises a fisheye image correction module for causing radiation vertical reference lines in each picture to be presented in a straight line (Wu, Fig. 4 and Par. [0041] lines 6-9 teaches transforming the positions of pixels in the fisheye image into corresponding positions in a de-fisheye image so as to obtain the de-fisheye image without distortion and cause the reference lines in the fisheye image to be presented in a straight line)”.
Regarding claim 6, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 1 above, and further teaches “wherein the data processing device further comprises a fisheye image correction module for performing a first angle rotation of the left view image and a second angle rotation of the right view image according to radiation vertical reference lines in a calibration plate (Wu, Par. [0038] lines 1-6 teaches the fisheye calibration module performs fisheye calibration on the images (including the left and right images) to outwardly calibrate the image from the image center so that the distorted image may be restored to the original shape of the captured scene; and Par. [0042 line 2 to Par. [0043] line 11 teaches a correspondence relationship of positions of the source image in the 3D real world and pixel positions in a target image using matrices R and t that respectively represent translation and rotation of the extrinsic parameters which are solved according to a plurality of spatial positions taken from a calibration reference object of the source image (radiation vertical reference lines in a calibration plate))”.
Regarding claim 7, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 1 above, and further teaches wherein the data processing device further comprises a six-division image generation module for determining relevant parameters of a lookup table required to generate a static six-division image and for generating a static six-division image (Wu, Par. [0043] lines 14-19 teaches a mapping table of mapping the source image to the target image is established according to the intrinsic and the extrinsic parameters, and then the transformation between the fisheye image and the de-fisheye image is performed by looking up the mapping table)”.
Regarding claim 8, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 1 above, and further teaches “wherein the first ratio of the left-front view image to the left-rear view image is determined by a first distance from a front edge of the vehicle to a left side mirror and a second distance from the left side mirror to a rear edge of the vehicle, and the second ratio of the right-front view image to the right-rear view image is determined by a third distance from the front edge of the vehicle to a right side mirror and a fourth distance from the right side mirror to the rear edge of the vehicle (Wang, Fig. 3 steps S160-S170 and Par. [0110] lines 1-6 teaches determining a synthesizing ratio for the display sections (i.e. divided front and rear view sections) of the left view image and of the right view image) (Wu, Par. [0037] lines 1-6 teaches the fisheye calibration module cropping and/or calibrating the camera images according to extrinsic parameters (which include installation position on the vehicle (i.e. distance from vehicle front to left/right side camera and from left/right side camera to vehicle rear)) and intrinsic parameters of each camera) (Fursich, Fig. 19 14C,14E,14G with viewing areas 15C,15E,15G, respectively, installed in the vehicle left side mirror and cameras 14D,14F,14H with viewing areas 15D,15F,15H, respectively, installed in the vehicle right side mirror; Par. [0064] lines 1-10 and 16-19 teaches left side cameras 14C,14E,14G can be combined in one left side view camera and right side cameras 14D,14F,14H can be combined into one right side view camera to be used for generating a virtual top down or surround image or view shown in Fig. 18 by stitching together the six camera images of the area of maximum resolution; and Fig. 18 shows the six processed images (front view image 15B, rear view image 15A, left-front view image 15C, left-rear view image 15E+15G, right-front view image 15D, right-rear view image 15F+15H) that are stitched together to generate the surround image, where the ratio of the size of the left-front view image to the left-rear view image is directly proportional to the distance from the left camera installation position (left side mirror) to the vehicle front edge to the distance from the left camera installation position (left side mirror) to the vehicle rear edge, and the ratio of the size of the right-front view image to the right-rear view image is directly proportional to the distance from the right camera installation position (right side mirror) to the vehicle front edge to the distance from the right camera installation position (right side mirror) to the vehicle rear edge)”.
Regarding claim 9, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 1 above, and further teaches “wherein the first ratio of the left-front view image to the left-rear view image is determined by a first distance from a front edge of the vehicle to a drive and a second distance from the driver to a rear edge of the vehicle, and the second ratio of the right-front view image to the right-rear view image is determined by a third distance from the front edge of the vehicle to the driver and a fourth distance from the driver to the rear edge of the vehicle (Wang, Fig. 3 steps S160-S170 and Par. [0110] lines 1-6 teaches determining a synthesizing ratio for the display sections (i.e. divided front and rear view sections) of the left view image and of the right view image) (Wu, Fig. 3 show left side camera 36 and right side camera 38 disposed at a location of the driver in the vehicle; Par. [0034] lines 9-12 teaches the cameras may be disposed in other positions on the vehicle so as to increase the coverage of the captured images; and Par. [0037] lines 1-6 teaches the fisheye calibration module cropping and/or calibrating the camera images according to extrinsic parameters (which include camera installation position on the vehicle (i.e. distance from vehicle front to left/right side camera and from left/right side camera to vehicle rear)) and intrinsic parameters of each camera) (Fursich, Fig. 19 shows cameras 14C,14E,14G with viewing areas 15C,15E,15G, respectively, installed on the vehicle left side and cameras 14D,14F,14H with viewing areas 15D,15F,15H, respectively, installed on the vehicle right side; Par. [0064] lines 1-10 and 16-19 teaches left side cameras 14C,14E,14G can be combined in one left side view camera and right side cameras 14D,14F,14H can be combined into one right side view camera to be used for generating a virtual top down or surround image or view shown in Fig. 18 by stitching together 15B, rear view image 15A, left-front view image 15C, left-rear view image 15E+15G, right-front view image 15D, right-rear view image 15F+15H) that are stitched together to generate the surround image, where the ratio of the size of the left-front view image to the left-rear view image is directly proportional to the distance from the left camera installation position (driver position taught by Wu) to the vehicle front edge to the distance from the left camera installation position (driver position taught by Wu) to the vehicle rear edge, and the ratio of the size of the right-front view image to the right-rear view image is directly proportional to the distance from the right camera installation position (driver position taught by Wu) to the vehicle front edge to the distance from the right camera installation position (driver position taught by Wu) to the vehicle rear edge)”.
Regarding claim 10, Wu teaches “A method for using a plurality of cameras to generate six divisions of around view (Abstract, lines 1-9 teaches a driver-assistance method that generates a synthetic image surrounding the vehicle), a plurality of cameras are located at a front side, a rear side, a left side, and a right side of a vehicle, the method comprising: using the plurality of cameras to respectively obtain a front view image, a rear view image, a left view image and a right view image by capturing various angles of views around the vehicle (Par. [0034] lines 4-8 teaches cameras disposed in front, rear, left, and right positions on the vehicle for capturing images of perspective views of front, rear, left, and right sides of the ; receiving the front view image, the rear view image, the left view image and the right view image (Par. [0007] lines 1-5 and 14-16 teaches the driver-assistance apparatus includes a processor, a storage device configured to store a plurality of modules, and a connection device configured to couple with the plurality of cameras disposed on the vehicle, where an image capturing module captures (receives) a plurality of images of a plurality of perspective views surrounding the vehicle by using the cameras); dividing the left view image into a left-front view image and a left-rear view image, and dividing the right view image into a right-front view image and a right-rear view image (Par. [0037] lines 1-6 teaches the fisheye calibration module may crop (divide) and/or calibrate the images captured by the cameras according to extrinsic parameters and intrinsic parameters of each camera (i.e. may divide the left and right images into left-front/left-rear and right-front/right-rear images, respectively)); and displaying the front view image, the rear view image, the left-front view image, the left-rear view image, the right-front view image and the right-rear view image on a single picture to form a six-division around view image (Abstract lines 7-15 teaches generating a synthetic image surrounding the vehicle according to the images of the perspective views and the top view, and the synthetic image is mapped and combined to a 3D model surrounding the vehicle which is provided (displayed) when backing up the vehicle; and Par. [0068] lines 15-16 teaches a display of the driving-assistance apparatus)”, however Wu does not explicitly teach dividing the left view image “into a left-front view image and a left-rear view image” a first ratio” and dividing the right view image “into a right-front view image and a right-rear view image using “a second ratio”.
	From the same field of endeavor, Fursich teaches dividing the left view image “into a left-front view image and a left-rear view image” and dividing a right view image “into a right-front view image and a right-rear view image (Fig. 18 shows a stitched together top down surround view of a vehicle comprising a left-front image 15C, a right-front view image 15D, a left-rear view image 15E+15G, and a right-rear view image 15F+15H; Fig. 19 shows a vehicle with left side cameras 14C,14E,14G with viewing areas 15C,15E,15G, respectively, and right side cameras 14D,14F,14H with viewing areas 15D,15F,15H, respectively; and Par. [0064] lines 1-10 and 16-19 teaches the side view cameras 14E,14F having viewing areas 15E,15F and 15G,15H (from side view cameras 14G,14H) are combined in one camera at each side of the vehicle, which can be combined with side view fish eye cameras 14C,14D with viewing areas 15C,15D (i.e. left side cameras 14C,14E,14G and right side cameras 14D,14F,14H can be combined into a single left side camera and a single right side camera, respectively) for generating a virtual top down or surround image or view shown in Fig. 18 by stitching together the six camera images of the area of maximum resolution (implying the left and right side view images taken by the single left and right side view cameras, respectively, are divided into left-front view image 15C, left-rear view image 15E+15G and right-front view image 15D, right-rear view image 15F+15G, respectively, then processed for maximum resolution and stitched together to generate a surround view image))”.

	The motivation for doing so would be to use a combination of views that include the legally required mirror views and the blind spot views at the sides of the vehicle (Fursich, Par. [0044] lines 1-4).
	However, the combination of Wu and Fursich does not explicitly teach dividing the left view image using “a first ratio” and dividing a right view image using “a second ratio”.
	From the same field of endeavor, Wang teaches dividing the left view image using “a first ratio” and dividing a right view image using “a second ratio (Fig. 3 steps S160-S170 and Par. [0110] lines 1-6 teaches determining a synthesizing ratio for the display sections (i.e. divided front and rear view sections) of the left view image and of the right view image)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wu and Fursich to incorporate the teachings of Wang to divide the left and right view images taught by the combination of Wu and Fursich into sections using a ratio as taught by Wang.

Regarding claim 11, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 10 above, and further teaches “wherein each of the plurality of cameras is a fisheye lens (Wu, Par. [0036] lines 1-2 teaches the cameras use a fisheye lens)”.
Regarding claim 13, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 10 above, and further teaches “causing radiation vertical reference lines in each picture to be presented in a straight line (Wu, Fig. 4 and Par. [0041] lines 6-9 teaches transforming the positions of pixels in the fisheye image into corresponding positions in a de-fisheye image so as to obtain the de-fisheye image without distortion and cause the reference lines in the fisheye image to be presented in a straight line)”.
Regarding claim 15, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 10 above, and further teaches “performing a first angle rotation of the left view image and a second angle rotation of the right view image according to radiation vertical reference lines in a calibration plate (Wu, Par. [0038] lines 1-6 teaches the fisheye calibration module performs fisheye calibration on the images (including the left and right images) to outwardly calibrate the image from the image center so that the distorted image may be restored to the original shape of the captured scene; and Par. [0042 line 2 to Par. [0043] line 11 teaches a correspondence relationship of positions of the source image in the 3D real world and pixel positions in a target image using matrices R and t that 
Regarding claim 16, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 10 above, and further teaches “determining relevant parameters of a lookup table required to generate a static six-division image and for generating a static six-division image (Wu, Par. [0043] lines 14-19 teaches a mapping table of mapping the source image to the target image is established according to the intrinsic and the extrinsic parameters, and then the transformation between the fisheye image and the de-fisheye image is performed by looking up the mapping table)”.
Regarding claim 17, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 10 above, and further teaches “wherein the first ratio of the left-front view image to the left-rear view image is determined by a first distance from a front edge of the vehicle to a left side mirror and a second distance from the left side mirror to a rear edge of the vehicle, and the second ratio of the right-front view image to the right-rear view image is determined by a third distance from the front edge of the vehicle to a right side mirror and a fourth distance from the right side mirror to the rear edge of the vehicle (Wang, Fig. 3 steps S160-S170 and Par. [0110] lines 1-6 teaches determining a synthesizing ratio for the display sections (i.e. divided front and rear view sections) of the left view image and of the right view image) (Wu, Par. [0037] lines 1-6 teaches 14C,14E,14G with viewing areas 15C,15E,15G, respectively, installed in the vehicle left side mirror and cameras 14D,14F,14H with viewing areas 15D,15F,15H, respectively, installed in the vehicle right side mirror; Par. [0064] lines 1-10 and 16-19 teaches left side cameras 14C,14E,14G can be combined in one left side view camera and right side cameras 14D,14F,14H can be combined into one right side view camera to be used for generating a virtual top down or surround image or view shown in Fig. 18 by stitching together the six camera images of the area of maximum resolution; and Fig. 18 shows the six processed images (front view image 15B, rear view image 15A, left-front view image 15C, left-rear view image 15E+15G, right-front view image 15D, right-rear view image 15F+15H) that are stitched together to generate the surround image, where the ratio of the size of the left-front view image to the left-rear view image is directly proportional to the distance from the left camera installation position (left side mirror) to the vehicle front edge to the distance from the left camera installation position (left side mirror) to the vehicle rear edge, and the ratio of the size of the right-front view image to the right-rear view image is directly proportional to the distance from the right camera installation position (right side mirror) to the vehicle front edge to the distance from the right 
Regarding claim 18, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 10 above, and further teaches “wherein the first ratio of the left-front view image to the left-rear view image is determined by a first distance from a front edge of the vehicle to a drive and a second distance from the driver to a rear edge of the vehicle, and the second ratio of the right-front view image to the right-rear view image is determined by a third distance from the front edge of the vehicle to the driver and a fourth distance from the driver to the rear edge of the vehicle (Wang, Fig. 3 steps S160-S170 and Par. [0110] lines 1-6 teaches determining a synthesizing ratio for the display sections (i.e. divided front and rear view sections) of the left view image and of the right view image) (Wu, Fig. 3 show left side camera 36 and right side camera 38 disposed at a location of the driver in the vehicle; Par. [0034] lines 9-12 teaches the cameras may be disposed in other positions on the vehicle so as to increase the coverage of the captured images; and Par. [0037] lines 1-6 teaches the fisheye calibration module cropping and/or calibrating the camera images according to extrinsic parameters (which include camera installation position on the vehicle (i.e. distance from vehicle front to left/right side camera and from left/right side camera to vehicle rear)) and intrinsic parameters of each camera) (Fursich, Fig. 19 shows cameras 14C,14E,14G with viewing areas 15C,15E,15G, respectively, installed on the vehicle left side and cameras 14D,14F,14H with viewing areas 15D,15F,15H, respectively, 14C,14E,14G can be combined in one left side view camera and right side cameras 14D,14F,14H can be combined into one right side view camera to be used for generating a virtual top down or surround image or view shown in Fig. 18 by stitching together the six camera images of the area of maximum resolution; and Fig. 18 shows the six processed images (front view image 15B, rear view image 15A, left-front view image 15C, left-rear view image 15E+15G, right-front view image 15D, right-rear view image 15F+15H) that are stitched together to generate the surround image, where the ratio of the size of the left-front view image to the left-rear view image is directly proportional to the distance from the left camera installation position (driver position taught by Wu) to the vehicle front edge to the distance from the left camera installation position (driver position taught by Wu) to the vehicle rear edge, and the ratio of the size of the right-front view image to the right-rear view image is directly proportional to the distance from the right camera installation position (driver position taught by Wu) to the vehicle front edge to the distance from the right camera installation position (driver position taught by Wu) to the vehicle rear edge)”.

Claims 3, 5, 12, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0324943 A1) in view of Fursich (US 2016/0148062 A1), in view of Wang et al. (US 2011/0106380 A1), and further in view of Kosaki (US 2011/0216194 A1).
Regarding claim 3, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 1 above, however the combination of Wu and Wang does not explicitly teach “wherein the data processing device further comprises a camera installation correction module for determining a camera installation position and a camera installation angle according to horizontal reference lines and radiation vertical reference lines in a calibration plate”.
	From the same field of endeavor, Kosaki teaches “wherein the data processing device further comprises a camera installation correction module for determining a camera installation position and a camera installation angle according to horizontal reference lines and radiation vertical reference lines in a calibration plate (Par. [0007] line 3 to Par. [0008] line 6 teaches calibration patterns (horizontal reference lines and radiation vertical reference lines) used to position the images photographed by the respective cameras, and a calibration apparatus uses the detected pattern features to calculate camera parameters including camera installation position and camera installation angle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wu, Fursich, and Wang to incorporate the teachings of Kosaki to include in the data processing device taught by the combination of Wu, Fursich, and Wang a camera installation correction module for determining a camera installation position and installation angle according to pattern reference lines as taught by Kosaki.

Regarding claim 5, the combination of Wu and Wang teaches all the limitations of claim 1 above, and further teaches “wherein the data processing device further comprises a fisheye image correction module for determining the first ratio, the second ratio (Wang, Par. [0071] lines 1-2 teaches the image synthesizing ECU determines the synthesizing ratio (first and second ratios))”, however the combination of Wu, Fursich, and Wang does not explicitly teach determining the “lengths of the left-front view image, the left-rear view image, the right-front view image and the right-rear view image according to radiation vertical reference lines in a calibration plate”.
	From the same field of endeavor, Kosaki teaches determining the “lengths of the left-front view image, the left-rear view image, the right-front view image and the right-rear view image according to radiation vertical reference lines in a calibration plate (Par. [0032] lines 8-13 teaches a viewpoint conversion unit that synthesizes the camera images based on information including detected feature points (vertical reference lines in a calibration plate) to generate an overhead view of the vehicle (which would necessarily require determining the length of the images))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wu, Fursich, and Wang to 
	The motivation for doing so would be to prevent discontinuity in connecting portions in a synthetic image (Kosaki, Par. [0006] lines 8-9).
Regarding claim 12, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 10 above, however the combination of Wu, Fursich, and Wang does not explicitly teach “determining a camera installation position and a camera installation angle according to horizontal reference lines and radiation vertical reference lines in a calibration plate”.
	From the same field of endeavor, Kosaki teaches “determining a camera installation position and a camera installation angle according to horizontal reference lines and radiation vertical reference lines in a calibration plate (Par. [0007] line 3 to Par. [0008] line 6 teaches calibration patterns (horizontal reference lines and radiation vertical reference lines) used to position the images photographed by the respective cameras, and a calibration apparatus uses the detected pattern features to calculate camera parameters including camera installation position and camera installation angle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wu, Fursich, and Wang to incorporate the teachings of Kosaki to include in the method taught by the combination of Wu, Fursich, and Wang determining a camera 
	The motivation for doing so would be to prevent discontinuity in connecting portions in a synthetic image (Kosaki, Par. [0006] lines 8-9).
Regarding claim 14, the combination of Wu, Fursich, and Wang teaches all the limitations of claim 10 above, and further teaches “determining the first ratio, the second ratio (Wang, Par. [0071] lines 1-2 teaches the image synthesizing ECU determines the synthesizing ratio (first and second ratios))”, however the combination of Wu, Fursich, and Wang does not explicitly teach determining the “lengths of the left-front view image, the left-rear view image, the right-front view image and the right-rear view image according to radiation vertical reference lines in a calibration plate”.
	From the same field of endeavor, Kosaki teaches determining the “lengths of the left-front view image, the left-rear view image, the right-front view image and the right-rear view image according to radiation vertical reference lines in a calibration plate (Par. [0032] lines 8-13 teaches a viewpoint conversion unit that synthesizes the camera images based on information including detected feature points (vertical reference lines in a calibration plate) to generate an overhead view of the vehicle (which would necessarily require determining the length of the images))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to prevent discontinuity in connecting portions in a synthetic image (Kosaki, Par. [0006] lines 8-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665